Davis, J. (dissenting).
There was a. rule well understood by the deceased employee that, before going out on his “ speeder ” on his inspection trip, he should obtain from the dispatcher the “ line up ” of trains on the road. That gave him information where the trains were located and how they were moving so that he would be in no danger from collision with them. It was a rule of safety highly important on this single-track road which ran along the lake shore curving around high rocky bluffs where the view ahead was often obscured and the noise of an approaching train could not well be heard.
Had the employee before starting out sought the information obtainable under this rule he would have discovered that a train running into Ithaca behind schedule time had already passed the last station to the north, and might be expected at any time. He disobeyed the rule and left Ithaca for the north without knowing that a train was approaching. An accident was inevitable. Disobedience of a safety rule is something more than contributory negligence. It may constitute generally, as I think it did in this case, a primary cause of the accident. (Great Northern Railway v. Wiles, 240 U. S. 444; Southern Ry. v. Gray, 241 id. 333; Frese v. Chicago, B. & Q. R. R., 263 id. 1; Davis v. Kennedy, 266 id. 147; Unadilla R. Co. v. Caldine, 278 id. 139; Unadilla Valley R. Co. v. Dibble, 31 F. [2d] 239.)
There is nothing to indicate that there was any duty on the part of the engineer to give a signal at the point where the accident occurred, or that the decedent relied on such a signal. The latter *327went forth without vital information he might readily have obtained, and the unfortunate accident followed as a result of that primary cause. The burden of responsibility may not so easily be shifted to another by saying that the engineer should have given a whistle signal before rounding the curve, and, therefore, comparison may be made between negligent acts.
I think the judgment and order should be reversed on the law and the complaint dismissed.
Van Kirk, P. J., concurs.
Judgment and order affirmed, with costs.